Exhibit 10.2

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into between Carl D. Culp (“Culp”) and Farmers National Bank of
Canfield, its affiliates and subsidiaries (the “Bank”) effective as of the date
set forth below, and amends, restates and supersedes the prior Employment
Agreement (“Prior Agreement”) between the parties. In consideration of the
mutual covenants herein, Culp and the Bank hereby agree to amend and restate the
Prior Agreement as follows:

1. Job Title and Duties. Culp will continue to be employed as the Executive Vice
President and Chief Financial Officer of the Bank and will report directly to
the Chief Executive Officer of the Bank. Culp will timely, faithfully and
diligently perform all such duties as are customarily associated with and
incidental to the employment of a Chief Financial Officer within the banking
industry, including all specific duties which may be assigned to Culp from time
to time by the Bank. Culp understands and agrees that Culp will have no
authority, express or implied, to perform any acts on behalf of the Bank, except
as specifically outlined in this Agreement. Culp will not engage in any activity
inconsistent with Culp’s duties and/or the business objectives of the Bank. Culp
will refrain from conduct or practices harmful to the Bank’s good will, business
reputation, patents, trademarks and service marks.

2. Compensation. Culp will be paid a base salary of U.S. $167,250.00 per annum,
payable in twenty-four (24) bi-monthly installments of $6,968.75 each, less
applicable tax withholdings and benefit deductions. Culp’s base salary will be
reviewed on an annual basis, consistent with the Bank’s normal compensation
review practices for executive employees. Culp will also be eligible to
participate in the Cash Incentive Plan, according to the same terms and
conditions applicable to all other executive employees of the Bank.

3. Term. The term of Culp’s employment under this Agreement commenced on
October 1, 2008 and was most recently extended for a renewal term of thirty-six
(36) months ending on September 30, 2014, unless earlier terminated in
accordance with any of the provisions of Paragraph 12 of this Agreement. The
term of this Agreement shall automatically be renewed in 36-month increments,
unless written notice of termination is provided by either party at least 90
days prior to the expiration of the term or any renewal term.

4. Compliance with Bank Policies. Culp acknowledges receipt of the Bank’s
Associate Handbook and Code of Business Conduct and Ethics. Culp understands and
agrees to be bound by all rules and regulations contained therein, as well as
all other written policies, rules and regulations which may be established by
the Bank from time to time.

5. Benefit Plans. While employed by the Bank, Culp will be eligible to
participate in all such benefit plans (including, without limitation, medical
and dental plans, disability and life insurance, and 401(k) plans) according to
the same terms and conditions as all other executive employees of the Bank. The
Bank reserves the right to modify, amend or terminate all or part of its
employee benefit plans at any time. If such a change occurs, Culp will receive
notice of the change and an explanation of how the change will affect Culp’s
benefit coverage.



--------------------------------------------------------------------------------

6. Paid Time Off Benefits. Culp will be eligible for paid time off (“PTO”)
benefits in the amount of twenty-six (26) days per year, which may be taken in
accordance with the same terms and conditions as other executive employees of
the Bank. There will be no carryover of unused PTO time from year-to-year. Culp
will be paid for any accrued but unused PTO remaining at the termination of
Culp’s employment, unless Culp’s employment is terminated “for cause,” as
defined in Paragraph 12 (B) of this Agreement.

7. Expense Reimbursement. Culp will receive prompt reimbursement for all
reasonable and necessary expenses incurred in the performance of Culp’s duties
as Chief Financial Officer, including mileage, airfare, and reasonable meal and
hotel expenses incurred while traveling on business to locations other than the
Bank’s headquarters in Canfield, Ohio. All such expenses must be documented and
accounted for in accordance with the Bank’s reimbursement policies and
procedures.

8. Indemnification. To the fullest extent permitted under the applicable laws of
the State of Ohio and federal banking laws, the Bank will indemnify and hold
Culp harmless from any and all expenses, judgments, fines, penalties, and
amounts paid in settlement as a result of Culp’s service to, or actions (other
than actions which are determined by a court of competent jurisdiction to be
made without business judgment or outside the scope of Culp’s employment) on
behalf of, the Bank.

9. Stock Option Plan. As an officer of the Bank, Culp will be eligible to
participate in that certain 1999 Stock Option Plan of Farmers National Banc
Corp., the parent of the Bank (the “Company”), as amended, and as the same may
be further amended, modified, or restated from time to time, and any successor
plan, pursuant to which Culp may receive compensation in an amount determined by
the Company in its discretion.

10. Confidential Information. Culp acknowledges and agrees that Culp will not,
while employed by the Bank and at all times thereafter, directly or indirectly
communicate or divulge any Confidential Information relating to the Bank to any
other person or business entity. For purposes of this Agreement, “Confidential
Information” shall refer to any proprietary information relating to the conduct
of the business of the Bank, including the Bank’s unique business methods and
compilations of information that has caused or continues to cause the Bank to
enjoy a competitive advantage over companies engaged in the same or a similar
business, including but not limited to the Bank’s methods of operations,
customer relations, customer lists, contacts, confidential price policies and
confidential price characteristics, lists of employees, vendors and suppliers,
confidential information relating to marketing plans, quotations and contracts,
order processing, procedures, purchasing and pricing methods and procedures,
supplies, personnel information, financial data, future business plans, and the
like.

All records, files, plans, documents and the like relating to the business of
the Bank, including but not limited to Confidential Information which Culp has
or will prepare, use or come into contact with shall remain the sole property of
the Bank, shall not be copied without written permission, and shall be returned
immediately to the Bank upon termination of Culp’s employment with the Bank, or
at the Bank’s request at any time. Further, Culp will not directly or indirectly
use or disclose to any other person or business entity the Bank’s secret or

 

-2-



--------------------------------------------------------------------------------

Confidential Information without the prior written consent of an officer of the
Bank. Culp further agrees to take all reasonable precautions to protect against
the negligent or inadvertent disclosure of the Bank’s secret or Confidential
Information to any other person or business entity. If Culp does improperly use
or disclose any secret or Confidential Information, Culp understands that Culp’s
employment will be subject to termination. Culp also recognizes that all
writings, illustrations, drawings and other similar materials that embody or
otherwise contain Confidential Information which Culp may produce or which may
be given to Culp in connection with Culp’s employment, are the property of the
Bank and it shall be Culp’s obligation to deliver the same to the Bank upon
request, and upon termination of Culp’s employment with the Bank for any reason.

11. Intellectual Property Rights. Culp acknowledges and agrees that any
procedure, design feature, schematic, invention, improvement, development,
discovery, know how, concept, idea or the like (whether or not patentable,
registrable, under copyright or trademark laws, or otherwise protectable under
similar laws) that Culp may conceive of, suggest, make, invent, develop or
implement during the course of Culp’s employment with the Bank (whether
individually or jointly with any other person), relating in any way to the
business of the Bank, and all physical embodiments and manifestations thereof,
and all patent rights, copyrights, trademarks (or application therefore) and
similar protections therein (all of which consists of “Work Product”), shall be
the sole, exclusive and absolute property of the Bank. All such Work Product
shall be deemed to be works for hire and, further, Culp hereby assigns to the
Bank all rights, title and interest in, to and under such Work Product,
including but not limited to, the right to obtain such patents, copyright
registrations, trademark registrations or similar protections as the Bank may
desire to obtain. Culp will immediately disclose all Work Product to the Bank
and agrees, at any time upon the Bank’s request and without additional
compensation, to execute any documents and to otherwise cooperate with the Bank
respecting the perfection of its rights, title and interest in, to and under
such Work Product, and in any litigation or other controversy in connection
therewith, all reasonable expenses incident thereto to be borne by the Bank.

12. Termination of the Employment Relationship.

A. “Without Cause” Either party may terminate Culp’s employment “without cause”
at any time and for any reason, provided that 30 days’ advance written notice is
provided to the other party.

B. “For Cause” The Bank may terminate Culp’s employment without advance notice
“for cause,” which shall mean the occurrence of any one of the following events:
(i) Culp’s commission of any intentional, reckless, or grossly negligent act
which may result in material injury to the good will, business or business
reputation of the Bank; (ii) Culp’s participation in any fraud, dishonesty,
theft, conviction of a crime, or unethical business conduct; (iii) Culp’s
violation of any of the covenants of this Agreement or any written policy, rule
or regulation of the Bank; or (iv) Culp’s failure to adequately perform Culp’s
job duties or to follow lawful and ethical directions provided to Culp, which
failure has not been cured in all material respects within twenty (20) days
after receiving notice of such failure from the Bank.

 

-3-



--------------------------------------------------------------------------------

C. “Good Reason” Culp may terminate Culp’s employment with fourteen (14) days
advance written notice for “good reason,” which shall mean the occurrence of any
one of the following events: (i) a material diminution of the duties, authority
or responsibilities of Culp’s position; (ii) a reduction in Culp’s base salary
of more than 20% of the annual rate set forth in Paragraph 2 of this Agreement;
(iii) any change in Culp’s principal place of work which would increase Culp’s
commute by fifty (50) miles or more from Culp’s current principal place of work;
or (iv) a material breach by the Bank of its obligations under this Agreement,
which failure has not been cured in all material respects within twenty
(20) days after receiving written notice of such failures from Culp.

D. “Change in Control” Culp may terminate Culp’s employment upon a “change in
control” of the Bank, which will be deemed to have occurred if: (i) any person
(as defined in the securities laws) becomes a direct or indirect beneficial
owner of securities of the Bank representing 20% or more of the combined voting
power of the Bank’s then outstanding securities; or (ii) the Bank is merged or
consolidated with another entity, and as a result of such merger or
consolidation, less than 75% of the outstanding voting securities of the
surviving or resulting entity shall be owned in the aggregate by the former
shareholders of the Bank; or (iii) during any two (2) consecutive years during
the term of this Agreement, individuals who at the beginning of such period
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who is not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors at the beginning of the period. A “change
in control” will only be deemed to have occurred if one of the three
above-listed scenarios occurs and, as a result thereof, Culp is not offered a
position that is substantially similar to Culp’s position as Executive Vice
President and Chief Financial Officer of the Bank, in terms of duties,
responsibilities, pay and benefits.

E. “Disability” Culp’s employment with the Bank will automatically terminate if
Culp becomes Totally and Permanently Disabled. For purposes of this Agreement,
Culp will be deemed to be “Totally and Permanently Disabled” if Culp is, in the
opinion of a majority of the directors of the Bank, unable to fulfill the
responsibilities specified in this Agreement on behalf of the Bank on a
full-time basis for a period of one hundred twenty (120) consecutive days as a
result of a complete and irremediable physical or mental incapacity caused by
disease or bodily injury. In the event of any disagreement as to whether Culp
suffers from a complete and irremediable mental or physical incapacity, Culp
shall be examined by a physician selected by the mutual agreement of Culp and a
majority of the Bank’s board of directors and the determination of such
physician will be final and binding on all parties.

F. “Death” Culp’s employment will terminate upon Culp’s death.

13. Severance Pay.

A. Following the termination of Culp’s employment by the Bank “without cause,”
by Culp for “good reason,” or due to a “change in control” as defined in
Paragraph 12(A), (C) and (D) above, Culp will receive (i) a lump sum payment
payable within thirty (30) days of termination equal to any unused PTO,
(ii) seventy-two (72) bi-monthly severance installment payments equal to the
greater of (A) $6,968.75 each, or (B) 1/24 of Culp’s highest annual salary

 

-4-



--------------------------------------------------------------------------------

in effect within twelve (12) months of Culp’s termination, less appropriate
withholding (the “Severance Payments”), and (iii) participation in the Cash
Incentive Plan or any other similar program then in effect on a pro-rata basis
for the portion of the incentive period preceding termination.

B. Severance Payments will commence within sixty (60) days following Culp’s
termination of employment; provided, however, that if this sixty (60) day period
begins in one taxable year of Culp and ends in another taxable year of Culp,
Severance Payments will not commence until the second taxable year.

C. The provision of Severance Payments will be contingent upon Culp’s execution
of a general release and waiver agreement in a form that is reasonably
satisfactory to the Bank before Severance Payments are to commence.

D. Culp will not be entitled to any Severance Payments if Culp’s employment is
terminated by the Bank “for cause,” by Culp “without cause,” or due to
“disability” or “death,” as defined in Paragraph 12(A), (B), (E) and (F) above;
however, upon Culp’s termination for disability or death Culp or Culp’s estate
will be entitled to receive a lump sum payment for any unused PTO and
participation in the Cash Incentive Plan or any other similar program then in
effect on a pro-rata basis for the portion of the incentive period preceding
termination.

E. In the event that Culp holds a Board position at the time of termination,
then Culp shall immediately resign from that position.

14. Post-Employment Restrictions.

A. Definition of “the Business”. The Business of the Bank includes, but is not
limited to, the business of providing financial, banking, insurance, investment,
personal and commercial lending, internet cash management and other similar
services to individuals and companies.

B. Non-Competition. Following the termination of employment by Culp or the Bank
for any reason whatsoever, Culp will not, for a period of twelve
(12) consecutive months after the date of termination, directly or indirectly,
as owner, partner, joint venturer, stockholder (excluding the ownership of
publicly-traded securities where such ownership does not exceed 1% of such
securities outstanding), employee, officer, director, agent, principal, trustee
or any other business capacity whatsoever, engage in, become financially
interested in, become employed by, render any consulting or business advice with
respect to, or have any other connection with, any person or business entity
engaged in the same Business as the Bank in any county where the Bank maintains
a branch or loan production office at the time of termination of Culp’s
employment. The provisions of this Paragraph 14(B) will not apply in the event
that the Bank terminates Culp’s employment at the end of the initial term or any
renewal term, in accordance with the provisions of Paragraph 3 of this
Agreement.

C. Non-Solicitation Customers. Following the termination of Culp’s employment by
Culp or the Bank for any reason whatsoever, Culp will not, for a period of
twelve (12) consecutive months after the date of termination, directly or
indirectly solicit business from any

 

-5-



--------------------------------------------------------------------------------

customers, clients or business patrons of the Bank who were customers, clients
or business patrons of the Bank at the time of termination of Culp’s employment.

D. Non-Solicitation of Employees. Following the termination of Culp’s employment
by Culp or the Bank for any reason whatsoever, Culp will not, for a period of
twenty-four (24) consecutive months after the date of termination, directly or
indirectly employ or attempt to employ or solicit for employment any other
individual who is employed by the Bank at the time of termination of Culp’s
employment.

15. No Waiver. The failure of the Bank to enforce any provision of this
Agreement shall not be construed as a waiver of such provision or of the right
of the Bank thereafter to enforce any other provision of this Agreement.

16. No Third-Party Obligations. Culp warrants and represents to the Bank that
Culp is not a party to any agreement or understanding with any third party which
would preclude or prevent Culp from legally performing any of Culp’s obligations
under this Agreement.

17. Assignability. This Agreement is not assignable by either party without the
prior written consent of the other, except that the Bank may assign this
Agreement without prior written consent to any purchaser, assignee of, or
successor to substantially all of the business or assets of the Bank, or any
direct or indirect subsidiary or affiliate of the Bank.

18. Arbitration. Except as set forth in Paragraph 19 of this Agreement, any
controversy or dispute which arises in connection with the validity,
construction, application, enforcement or breach of this Agreement shall be
submitted to final and binding arbitration pursuant to the commercial
arbitration rules of the American Arbitration Association (the “AAA”). The fees
and costs of arbitration (other than attorney fees and costs) shall be borne
equally by the parties. A neutral arbitrator shall be jointly chosen by the
parties from a list of arbitrators provided by the AAA, and any arbitration
under this Paragraph 18 shall take place in the Cleveland, Ohio office of the
AAA. Judgment upon an award rendered by an arbitrator under this Paragraph 18
may be entered in any court of competent jurisdiction.

19. Injunctive Relief and Other Remedies. Culp recognizes and understands that
the Bank may not have an adequate remedy at law for the breach or threatened
breach by Culp of the confidentiality, intellectual property and post-employment
restrictions set forth in this Agreement and Culp agrees that in the event of
any such breach, the Bank may, in addition to the other remedies which may be
available to it, file a suit to enjoin Culp from violation and breach of this
Agreement. In the event the Bank obtains a permanent injunction against Culp
after notice and the opportunity to appear, Culp will be liable to pay all
costs, including reasonable attorneys’ fees, which the Bank may incur in
enforcing, to any extent, the provisions of this Agreement, whether or not
litigation is actually commenced and including litigation of any appeal taken or
defended by the Bank in any action to enforce this Agreement and which affirms
and/or results in a permanent injunction. Any proceedings brought to enforce
Paragraphs 10, 11 or 14 this Agreement shall be brought in the courts of
Mahoning County, Ohio and Culp expressly waives any objection or defense
relating to jurisdiction or forum non-conveniens or similar doctrine or theory.
Culp acknowledges and agrees that the remedy at law for any breach

 

-6-



--------------------------------------------------------------------------------

of Paragraphs 10, 11 or 14 of this Agreement will be inadequate, and that the
Bank shall be entitled to injunctive relief without bond. Such injunctive relief
shall not be exclusive, but shall be in addition to any other rights or remedies
which the Bank may have for any such breach. In addition to the injunctive
remedies described herein, Culp acknowledges and agrees that in the event of a
final judicial determination against Culp with respect to an actual or
threatened breach by Culp of Paragraphs 10, 11 or 14 of this Agreement, the Bank
shall be entitled to withhold any remaining Severance Payments payable under
Paragraph 13 of this Agreement.

20. Choice of Law. It is understood that the provisions of this Agreement shall
be governed by and construed in accordance with the laws of the State of Ohio
without giving effect to the principles of conflict of laws.

21. Severability. It is understood that the provisions of this Agreement are
severable and independent. In the event any of the provisions or parts hereof
shall be held to be invalid or unenforceable, all other provisions shall remain
in full force and effect. In the event a court should determine not to enforce a
covenant as written due to overbreadth, the parties specifically agree that said
covenant shall be enforced to the maximum extent as allowed by law, whether said
restrictions are in time, territory or scope of prohibited activities.

22. Legal Reformation. It is understood and agreed that, should any term of this
Agreement cause the Bank or its successor to be in violation of any applicable
securities law, rule or regulation, or any amendment thereto, then the parties
will cooperate in good faith to amend the terms of this Agreement as may be
required to comply with such securities laws, rules or regulations.

23. Notice. All written communications provided for in this Agreement shall be
deemed to have been duly served when delivered by U.S. registered mail, return
receipt requested, postage prepaid, to the following addresses:

Carl D. Culp

41 Shawnee Drive

Girard, Ohio 44420

Farmers National Bank of Canfield

20 South Broad Street

Canfield, Ohio 44406

Attn: John S. Gulas

24. Complete Agreement. This Agreement contains the complete understanding of
the parties, and supersedes any previous agreements, including the Prior
Agreement. Any modifications, amendments or other changes must be in writing and
signed by the parties.

25. Full Understanding and Consent. Culp hereby represents that, prior to
signing this Agreement, Culp has read, fully understands and voluntarily agrees
to the terms and conditions stated above, that Culp was not coerced into signing
this Agreement, that Culp was not under

 

-7-



--------------------------------------------------------------------------------

duress at the time Culp signed this Agreement, and that prior to signing this
Agreement, Culp had adequate time to consider and discuss its terms with an
attorney of Culp’s choice.

26. Compliance with Section 409A of the Code. For purposes of complying with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”):

A. This Agreement is intended, and shall be construed and interpreted, to comply
with Section 409A and if necessary, any provision shall be held null and void to
the extent such provision (or part thereof) fails to comply with Section 409A.
For purposes of Section 409A, any reference to Culp’s termination shall mean
Culp’s “separation from service” (as such term is defined in Section 409A) and
each payment of compensation under the Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Section 409A, either as
separation pay or as short-term deferrals to the maximum possible extent.
Nothing herein shall be construed as the guarantee of any particular tax
treatment to Culp, and none of the Bank, its Board of Directors or any
affiliates or subsidiary shall have any liability to Culp arising from any
failure to comply with the requirements of Section 409A.

B. Notwithstanding anything in this Agreement to the contrary, in the event that
Culp is a “specified employee” (as defined in Section 409A) of the Bank or any
of its affiliates, as determined pursuant to the Bank’s or affiliate’s policy
for identifying specified employees, on the date of Culp’s termination of
employment and Culp is entitled to a payment and/or a benefit under this
Agreement that is required to be delayed pursuant to Section 409A, then such
payment or benefit, as applicable, shall not be paid or provided (or begin to be
paid or provided) until the first day of the seventh month following the date of
Culp’s termination of employment (or, if earlier, the date of Culp’s death). The
first payment that can be made to Culp following such period shall include the
cumulative amount of any payments or benefits that could not be paid or provided
during such period due to the application of Section 409A.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date(s) set forth below.

 

Carl D. Culp     FARMERS NATIONAL BANK OF CANFIELD

/s/ Carl D. Culp

    By:   /s/ John S. Gulas          Signature     Its:  

President and Chief Executive Officer

January 4, 2012

   

January 4, 2012

Date of Signature     Date of Signature

 

-8-